Exhibit 10.38

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

The Purchase Contract No. 06.7IC014

for the Core Components of the Electrical Control System of

FL 1500 Wind Turbine

This Purchase Contract is signed between

Sinovel Wind Co., Ltd (hereinafter referred to as Buyer)

and

Windtec Systemtechnik Handels GmbH in Austria (hereinafter referred to as
Seller) in a friendly way.

The contract equipment is used for the purchasing contract of the electrical
control system for FL 1500 wind turbine which is signed between Buyer and
Seller.

Buyer and Seller agreed as follows:

1. Definition

In construing this contract, the following words and expressions shall have the
meanings hereby assigned to them unless otherwise specified in the contract:

1.1 Contract means this contract, including Article 1 to Article 20.

1.2 Contract price means the price payable to Seller under the contract for the
full and proper performance of its contractual obligations, which is not
influenced by the price fluctuations.

1.3 Contract currency means the currency used in the payment under the contract,
which is Euro.

1.4 Buyer’s Bank means Bank of China designated by Buyer or the other banks
designated by Seller.

1.5 Seller’s bank, means

1.6 Effective date of the contract means the date when the contract enters into
force upon fulfillment of the conditions stated in Article 20.

1.7 Contract equipment means the core components of electrical control system of
FL 1500 wind turbine.

2. Scope of Supply:

Each set comprises of:

 

Item
no.

  

Description

  

Code no.

  

Windtec ID-No.

  

Quantity

  

Remarks

1    PM1000 Converter 3 Pole    +NCC320-V308.2    10100957    1off    Including
water cooling base-plate, DC bus capacitance, control circuit board 2    PM1000
Converter 6 Pole    +NCC320-V308.4    10100956    1off    Including water
cooling base-plate, DC bus capacitance, control circuit board



--------------------------------------------------------------------------------

3    Crowbar control WTCBA200A    +NCC320-B312.7    10100787    1off    Crowbar
short circuit protection control 4    Controller WT 98   

+NCC310-A240.3,

+NCC310-A250.3

   10100068    2off    5    Controller WT97    +TBC100-A120.3    10100002   
1off    6    Analogue input module WTAI91    +NCC310-A280.3    10100006    1off
   7    Digital input module WTDI92    +NCC310-A260.3    10100005    1off    8
   Panel Display WT502   

+NCC310-P241.2,

+TBC100-P122.2

   10100775    2off    One HMI for nacelle control cabinet, another one at tower
base as HMI for SCADA system 9    Servo motor [**]-combivert 90° connector   

+BM400-M23.2,

+BM410-M33.2,

+BM420-M43.2

   10101229    3 sets    Including safety lock system, motor cable 2 meters 10
   Frequency converter [**] combivert F Multi   

+HC400-U23.4,

+HC410-U33.4,

+HC420-U43.4

   10100098    3off    [**] 11    DC-filter [**]-combivert   

+HC400-Z21.7,

+HC410-Z31.7,

+HC420-Z41.7

   10100101    3off    12    Static frequency converter F5-Compact   
+NCC300-U118.6    10100361    1off    [**] 13    Radio interference filter   
+NCC300-Z118.3    10100362    1off    14    CAN-operator       10100099    4off
   For connecting pitch and yaw converter 15    Interface cable WT90      
10100883    2off    16    Lithiumbattery 07LE90 Included in item 10100068      
10100485    1off    17    Spring-operated brake [**]-Combivert mounted in item
10101229       10100106    3off    18    Motor cable [**]-Combivert      
10100104    3off    19    Rectifier [**]-Combivert mounted in item 10101229   
   10100102    3off    20    Foamed rubber [**]-combivert       10100100    3off
   21    Resolver cable [**]-combivert       10100103    3off   



--------------------------------------------------------------------------------

Remarks: All the core components shall satisfy with the -40°C low temperature
requirements.

Optionally -45°C will be checked by Supplier until end of January 2007.

3. Quantities: [**] sets

4. Price:

The delivery price for Seller is [**] Euro/set. The total contracting price will
be [**] Euro.

(INCOTERMS 2000, FOB)

5. Port of shipment:

PM1000 Converter shall be on shipment from USA (Wisconsin), others from main
European seaport or Austria airport.

6. Delivery-Period:

The delivery will be made in batches as per preliminary schedule below (FOB):

 

    

FOB date

  

Quantity(Sets)

        EoDec,2006    [**]      5.Jan, 2007    [**]      10.Jan, 2007    [**]   
  15.Jan, 2007    [**]      01.Feb,2007    [**]      10.Feb,2007    [**]     
20.Feb,2007    [**]      5.Mar,2007    [**]      20.Mar,2007    [**]     
20.Apr,2007    [**]      20.Mai,2007    [**]      20.Jun,2007    [**]     
20.Jul,2007    [**]      20.Aug,2007    [**]      20.Sep,2007    [**]     
20.Oct,2007    [**]      19.Nov,2007    [**]      20.Dez,2007    [**]     

Total

   [**]   

Note: Under the precondition that [**] sets core components of the electrical
control system shall be purchased in 2007. BUYER will notify Seller three months
in advance in writing to revise the plan, in case of any changes to the delivery
plan.

7. Documentation

Seller shall provide to the Buyer the certificate and test report of the
converter together with the equipment.



--------------------------------------------------------------------------------

8. Payment Schedule:

 

95% by L/C at sight.

Two weeks before each shipment date, an irrevocable Letter of Credit at an
amount of 95% of each shipment value shall be issued by a first-class bank. The
L/C shall be according to ICC WCP500. If L/C is delayed, the delivery time will
be postponed accordingly.

 

5% Retention Bond:

The Retention Bond shall be paid upon the expiry of warrantee period (12 months
after WT has arrived on the wind farm and finished the commissioning, or 18
months after the delivery time of Seller, for whichever is earlier, as the
warranty period) within 14 days, under the precondition that the availability of
the electrical control system for each WT is at least [**]% during such period.
Such percentage will be the average of a respective wind park. The dependency of
this 5%- payment from an availability of [**]% will only be on the condition
that (i) control cabinets have been manufactured by BUYER under supervision and
instruction of Seller, (ii) test and quality of electrical cabinets have been
released by Seller, (iii) fault of electrical control system will be diagnosed
by Seller, (iv) replacement of components will be executed by BUYER within 24
hours, and (v) Seller will have continuous and full access to the SCADA system
of the respective wind turbines.

BUYER is responsible for item I-V. If any of these items is not fulfilled, the
retention bond has to be paid to Seller even in case of an availability of at
least [**]% has not been reached.

Seller must provide the following performance bond to Buyer:

Within 30 days after effectiveness of the contract, Seller shall through
Seller’s bank open an irrevocable performance bond in favor of Buyer, for an
amount of 100,000.00 Euro. Validity of the guarantee shall be by the end of June
2008.

9. The Seller shall supply the following documents as part of L/C paperwork:

 

  •  

B/L

 

  •  

Commercial Invoice

 

  •  

Packing List

 

  •  

Certificate of Origin

 

  •  

Certificate of quarantine for Packing Wood

 

  •  

Shipping Advice

 

  •  

Quality Certificate

The details refer to the detailed definition in L/C.

10. Delivery notice

Seller shall complete the delivery of Contract Equipment in batches and on time
as required in article 6. 2 weeks before shipping, Buyer will be informed about
the exact date of delivery.

11. Packing and Marking

Unless otherwise specified in the contract, the contract equipment shall be
packed by Seller in a properly manner. And necessary measures shall be taken to
protect the contract equipment from moisture, rain, rust, corrosion, shock and
other damages according to their different characteristics so as to withstand
numerous handling, loading and unloading as well as long distance sea and inland
transportation.

The following documents shall be enclosed in each package of the Contract
Equipment:

Two (2) copies of detailed packing list;

Two (2) of quality certificate;



--------------------------------------------------------------------------------

One (1) copy of technical documentation for relevant Contract Equipment
(including the following documentation but not limited to; e.g. the
documentation for IGBT module, PLC, control panel, pitch converter, yaw
converter and the operational manual for the CAN interface);

12. Inspection

Seller shall inspect the Contract Equipment and issue the quality certificates
as well as inspection records, all involved expenses shall be for Seller’s
account. The quality certificates and inspection records including detail and
result of inspection before delivery shall be submitted by Seller to Buyer.

13. Warranty

Seller warrants, that the Contract Equipment shall be completely new, advanced
in technology and superior in quality, free from any defect in design, material
and workmanship, suitable for the use and purpose and in conformity with the
technical specification.

Seller warrants that the technical documentation shall be complete, clear and
correct. Warranty period is 12 months after WT has arrived on the wind farm and
finished the commissioning, or 18 months after the delivery time of Seller, for
whichever is earlier.

Warrantee means within warrantee period in case of any damage or problem of any
core components, that the components for replacement will be provided by Seller
free of charge, and Seller should ensure timely supply of spare parts. Seller
shall correct any such failure either at its option, (i) by repairing any
defective or damaged part or parts or the supplied products, or (ii) by making
available any necessary repaired or replacement parts. Fault of electrical
control system will be diagnosed by Seller and replacement of components will be
executed by BUYER, each party at his own expense.

14. Penalty for delayed delivery

In case of delayed delivery of any shipment, starting from the second week of
delay, every week of delay will be charged [**]% of the price of the delayed set
as penalty, only a delay for more than 4 days is counted as one complete week
Sum of the above mentioned penalty shall not exceed [**]% of the total contract
price. Payment of the delayed delivery penalty shall not relieve Seller from the
obligation of continuing delivery of relevant contract equipment.

15. Claims

 

15.1 In case the Contract Equipment supplied by Seller does not meet the
specified technical performance during the Warranty Period and Seller doesn’t
fulfil his responsibility according to item 13, Buyer has the right to lodge
claims against Seller, and Seller shall settle the claims upon the agreement of
Buyer in the following way:

 

1) Repair or remove the defects and discrepancies of the equipment at Seller’s
expense. In case Seller cannot send his personnel to the Job Site, Buyer shall
have the right to do the repair or removal of the defects and discrepancies and
all the expensed incurred should be borne by Seller.

 

2) Replace the defective equipment or technical documents with new one at
Seller’s expenses and Seller shall guarantee the quality of the replaced
equipment for a recalculated warrantee period. The replaced and /or supplemented
equipment shall be delivered DDP to the Job Site.

In case Seller fails to make proposals for settling the claims according to any
and/or all the ways mentioned above within 14 days after notification of the
claim raised by Buyer, Buyer shall have the right to recover the claimed amount
from Retention Bond (maximum up to 5% of the total contract price).

 

15.2 The notice of claim for the defective equipment shall be effective if it is
issued not later than thirty (30) days after the expiration of the Warranty
Period, but the claim must be detected within the warranty period (proved and
reported by an independent expert).

 

15.3 In case Seller fails to accept the claim within thirty (30) days after
receipt of Buyer’s claim, the claim shall be regarded as not acceptable by
Seller.



--------------------------------------------------------------------------------

16. Force Majeure

Neither party shall be held responsible for failure or delay to perform all or
any party of this Contract due to flood, fire, earthquake, snowstorm, drought,
hailstorm, hurricane, or any other events that are beyond the control of the
affected party and could not reasonably be expected at the time of conclusion of
the Contract or have been avoided or overcome by such party. However, the party
who’s performance is affected by the event of Force Majeure shall give a notice
to the other party of its occurrence as soon as possible and a certificate or a
document of the occurrence of the Force Majeure event issued by the relative
authority or a neutral independent third party shall be sent to the other party
not later than (14) days after its occurrence. If the event of Force Majeure
event continues for more than (180) days, both parties shall negotiate the
performance or the termination of this Contract. In the case of such a
termination either party shall bear its own costs, further claims for
compensation in connection with the termination shall be excluded.

17. Taxes and Duties

17.1 All taxes in connection with and in the execution of the Contract levied by
the Chinese government on Buyer in accordance with the tax laws of P.R. China
shall be borne by Buyer.

17.2 All taxed levied by the Chinese government on Seller, in connection with
and in the execution of the Contract, according to Chinese tax laws and the
agreement between the government of the People’s Republic of China and the
Government of Seller’s country for the reciprocal avoidance of double taxation
and the prevention of fiscal evasion with respect to taxes on income shall be
borne by Seller.

17.3 All taxes arising outside of China in connection with and in execution of
the Contract shall be borne by Seller.

18. Arbitration

All disputes arising from, or in connection with the execution of the Contract,
shall be settled through friendly discussion between the two Parties. In case no
agreement can be reached throughout, the disputes shall be submitted to Chamber
of Commerce in Zurich Switzerland, for Arbitration.

Not withstanding any reference to arbitration, the two Parties shall continue to
perform their respective obligations under the Contact unless the two Parties
otherwise agree.

19. Termination

19.1 Buyer may, without prejudice to any remedy to any remedy by Seller for
Seller’s following breach of Contract, by written notice of default sent to
Seller, terminate the Contract in whole or in part, if Seller fails to deliver
any or all of the Contract Equipment within 120 days after the delivery time
specified in Article 6.

19.2 Buyer may at any time terminate the Contract, by giving written notice to
Seller in case Seller becomes bankrupt or otherwise insolvent, and such
termination does not prejudice or affect any right of action or remedy available
to Buyer. The same applies vice versa to Seller.

20. Effectiveness of the Contract and Miscellaneous

20.1 The contract becomes valid on signing by the authorized representatives of
the two parties of the Contract.

20.2 The present Contract shall be valid for 3 years from the effective date of
the Contract, however the Contract shall become null and void automatically when
each party of the Contract has fulfilled its rights and obligations under the
Contract.

20.3 At the expiration of the Contract, any unsettled credit and debt under the
Contract shall not be affected by the expiration of the Contract. The debtor
shall still effect his obligation of reimbursement to the creditor.

20.4 The Contract shall be made in English.

20.5 All amendments, supplements and alternations to the terms and conditions of
the Contract shall be made in written form and signed by the authorized
representatives of the two Parties.



--------------------------------------------------------------------------------

20.6 Unless otherwise stipulated in the Contract, the terms and conditions of
the Contract shall be interpreted in accordance with INCOTERMS (2000 Edition).

20.7 No assignment of any right or obligation under the Contract shall be made
by either party to a third party without the previous consent of the other
party.

20.8 The communication between the two parties shall be conducted in written
form. The fax concerning the important matter shall be confirmed timely by the
registered or express mail.

 

Buyer:    Sinovel Wind Co., Ltd

Address:    Culture Building, No. 59, Zhongguancun Street, Haidian, Beijing,
China Post code:    100872

Fax:    (0086) 10-82500072 Tel:    (0086) 10-62515566

Authorized representative :   

/s/ [Illegible]

      (Signature)   

Signing date:   2006.12.15

 

Buyer’s Agent:    Dalian Huarui Heavy Industry International Co., Ltd

Address:    12/F Huarui Building, No. 169, Bayi Road, Xigang Dist., Dalian,
China

Fax:    (0086)411-86852398 Tel:    (0086)411-86852376

Authorized representative:   

/s/ [Illegible]

      (Signature)   

Signing date:    2006.12.15

 

Seller:    Windtec Systemtechnik Handels GmbH

Address:    Schleppeplatz 5,9020 Klagenfurt

Fax:    (0043)463-4446044

Tel:    (0043)463-444604-10

Authorized representative:   

/s/ [Illegible]

      (Signature)   

Signing date:   11.Dec.2006